Citation Nr: 1043250	
Decision Date: 11/17/10    Archive Date: 11/24/10	

DOCKET NO.  06-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
foot disability. 

2.  Entitlement to service connection for a disorder of the 
lumbar spine, claimed as osteoarthritis. 

3.  Entitlement to service connection for a disorder of the 
bilateral knees, claimed as osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1976.

In a rating decision of April 1976, the RO denied entitlement to 
service connection for a right foot disability.  The Veteran 
voiced no disagreement with that determination, which is now 
final.

Since the time of the April 1976 rating decision, the Veteran has 
submitted additional evidence in an attempt to reopen his claim.  
The RO, in a rating decision of June 2004, continued its denial 
of service connection for a right foot disability, finding that 
new and material evidence had not been submitted sufficient to 
reopen the Veteran's previously denied claim.  In that same 
rating decision, the RO denied entitlement to service connection 
for arthritis of the lumbar spine and the bilateral knees.

In a decision of May 2008, the Board affirmed the RO's denial of 
service connection for arthritis of the bilateral knees and 
lumbar spine, and additionally continued the denial of service 
connection for a disorder of the right foot.  However, in an 
Order of July 2009, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's May 2008 decision 
and, in so doing, remanded the Veteran's case to the Board for 
action consistent with a July 2009 Joint Motion.  The case is 
now, once more, before the Board for appellate review.




For reasons which will become apparent, the appeal as to the 
issues of service connection for arthritis of the lumbar spine 
and bilateral knees, as well as that of service connection for a 
right foot disability on a de novo basis, is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a rating decision of April 1976, the RO denied entitlement 
to service connection for a right foot disability.  

2.  Evidence submitted since the time of an April 1976 rating 
decision denying entitlement to service connection for a right 
foot disability is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable possibility 
of substantiating the Veteran's current claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in April 1976 denying the Veteran's 
claim for service connection for a right foot disability is 
final.  38 U.S.C.A. §§ 1131, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  Evidence received since the RO denied entitlement to service 
connection for a chronic right foot disability in April 1976 is 
both new and material, and sufficient to reopen the Veteran's 
previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  However, given the 
disposition in this case, further discussion of the various 
provisions of the VCAA is unnecessary.  

Service Connection-New and Material Evidence

In reaching the following determination, the Board has reviewed 
all the evidence in the Veteran's claims file, which includes:  
his multiple contentions, including those offered during the 
course of an RO hearing in June 2006, as well as service 
treatment records, both VA and private treatment records and 
examination reports, and various statements by the Veteran's 
family members.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the Veteran's claim, and what the 
evidence in the claims file shows, or fails to show, with respect 
to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 14 
Vet. App. 128-30 (2000).

The Veteran in this case seeks service connection for a right 
foot disability.  In pertinent part, it is contended that the 
Veteran's current right foot disability is the result of an 
incident in service in January of 1976, at which time the barrel 
of a cannon/howitzer fell on his right foot.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (2010).

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability, 
(2) an inservice incurrence or aggravation of a disease or 
injury, and (3) a nexus between the claimed inservice disease or 
injury and the current disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Notwithstanding the aforementioned, once entitlement to service 
connection for a given disorder has been denied by a decision of 
the RO, that decision, absent disagreement by the Veteran within 
a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to 
service connection has been previously denied, and that decision 
has become final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § West (2002); 38 C.F.R. § 3.156(a) (2010).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" if, 
by itself, or when considered with previous evidence of record, 
it relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (2002); 38 C.F.R. § 3.156 (2010).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As regards the Veteran's claim for service connection for a 
chronic right foot disability, the Board notes that, in Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" of 
a claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 38 U.S.C.A. 
§ 7104(b), claims which are based upon distinctly and properly 
diagnosed diseases or injuries must be considered separate and 
distinct claims.  This is to say that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two claims 
must be considered independently, because they rest on different 
factual bases.

In the case at hand, at the time of the prior April 1976 
decision, the RO denied entitlement to service connection for a 
chronic right foot disability.  Inasmuch as the Veteran's current 
claim is based on the very same disability as his previous claim, 
it must be considered on a "new and material" basis.  See Boggs, 
supra.

In that regard, at the time of the prior April 1976 rating 
decision, the RO determined that a review of the Veteran's 
service records showed no treatment and/or complaints of any foot 
injury while in service.  Moreover, there were no radiographic 
reports indicating radiographic studies of the Veteran's foot 
during his brief period of active duty.  Based on such findings, 
the RO concluded that a chronic right foot condition was not 
shown by the evidence of record.  Accordingly, service connection 
for a chronic right foot disability was denied.   That 
determination was adequately supported by and consistent with the 
evidence then of record, and is now final.

Evidence submitted since the time of the RO's April 1976 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, a transcript of the 
Veteran's testimony at an RO hearing in June 2006, and a 
statement from the Veteran's private physician, is both "new" and 
"material" as to the issue of service connection for a chronic 
right foot disability.  More specifically, since the time of the 
April 1976 rating decision, there have been received private 
medical records dated in February and March 2000 showing 
treatment at that time for cellulitis/polyneuritis of the feet.  
Moreover, at the time of a private medical examination in October 
2000, the Veteran complained of foot pain.  Significantly, during 
the course of a private medical examination in December 2005, the 
Veteran gave a history of occasional numbness of the top of his 
right foot.  Moreover, during the course of VA outpatient 
treatment in August 2006, the Veteran complained of "post-
traumatic" numbness in his right foot, indicating that he was 
unable to feel that foot, and, accordingly, utilized a cane in 
order not to fall.

The Board notes that, in correspondence of January 2007, the same 
physician who had conducted the December 2005 medical examination 
wrote that the Veteran suffered from "multiple joint pain from 
arthritis," the onset of which was gradual, beginning with an 
injury "about 1975-76, while the Veteran was in the military.  In 
the opinion of the physician, the Veteran's arthritis was caused 
by "his injuries in the military."

In addition to the aforementioned, since the time of the April 
1976 rating decision, the Veteran has received a diagnosis of 
fibromyalgia.  Moreover, in statements of June 2006, a number of 
the Veteran's family members, including his mother, two brothers, 
sister, son, and uncle have indicated that they "have knowledge 
and (are) aware of injuries (the veteran) received while in 
service in the United States Army to his ... foot."  The 
aforementioned evidence, at a minimum, provides a "more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability," and, accordingly, is sufficient 
to reopen his previously denied claim for service connection for 
a chronic right foot disability.  Significantly, such action is 
consistent with that requested at the time of the previously-
referenced Joint Motion in July 2009.  


ORDER

New and material evidence having been submitted to reopen a claim 
of entitlement to service connection for a chronic right foot 
disability, the benefit sought on appeal as to that matter is 
granted.


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the Veteran's previously denied 
claim for service connection for a chronic right foot disability, 
the Board must now proceed to a de novo review of all pertinent 
evidence of record.  That evidence, however, as well as evidence 
pertaining to the issues of service connection for osteoarthritis 
of the lumbar spine and bilateral knees, raises some question as 
to the exact nature and etiology of the disabilities at issue.

In that regard, while as noted above, the Veteran has received 
treatment for what has been described as cellulitis, 
polyneuritis, and "numbness" of his right foot, it is unclear 
whether he at present suffers from a chronic, clinically 
identifiable disability of his right foot.  Moreover, while on 
various occasions, reference has been made to osteoarthritis of 
the Veteran's knees, to date, radiographic studies confirming 
that diagnosis have not yet been undertaken.  Significantly, in 
January 2007, the Veteran's private physician wrote that the 
Veteran suffered from arthritis and degenerative disc disease in 
his lumbar spine, reportedly the result of "propelling out" of a 
helicopter in service," it is unclear whether, at the time of the 
rendering of that opinion, the Veteran's physician had access to 
his claims folder and/or service medical records.  To date, it 
should be noted, that the Veteran has not yet been afforded a VA 
examination or examinations for the purpose of determining the 
relationship, if any, between the disabilities at issue and some 
incident or incidents of his period of active military service.  
See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Under the circumstances, and in deference to the request of the 
Veteran's accredited representative at the time of the July 2009 
Joint Motion, the case is REMANDED to the RO/AMC for the 
following actions:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
January 2007, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The Veteran should then be afforded VA 
orthopedic and neurologic examinations in 
order to more accurately determine the 
exact nature and etiology of his claimed 
right foot disability, as well as 
disabilities of the lumbar spine and 
bilateral knees.  The RO/AMC is advised 
that the Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the aforementioned 
examinations, the appropriate examiner or 
examiners should specifically comment as to 
whether the Veteran currently suffers from 
chronic, clinically identifiable 
disabilities (including osteoarthritis) of 
the right foot, bilateral knees, or lumbar 
spine, and, if so, whether such 
disabilities are at least as likely as not 
the result of an incident or incidents of 
the Veteran's period of active military 
service, to include, in the case of the 
Veteran's right foot, a "crush injury" from 
a cannon barrel, and, in the case of the 
Veteran's bilateral knees and lumbar spine, 
a fall from a helicopter while rappelling 
in March of 1976.  In rendering their 
opinions, the attention of the examiners is 
drawn to the fact that neither of the 
aforementioned incidents has been or can be 
verified.  

All information and opinions, when 
obtained, must be made a part of the 
Veteran's claims folder.  Moreover, a 
complete rationale must be provided for 
any opinion offered.  The claims folder 
and a separate copy of this REMAND must 
be made available to and reviewed by 
the examiners prior to completion of 
the examinations.  Moreover, a notation 
to the effect that this record review 
has taken place must be included in the 
examination reports. 

3.  The RO/AMC should then readjudicate the 
Veteran's claim for service connection for 
a right foot disability, as well as his 
claims for service connection for 
disabilities (including osteoarthritis) of 
the lumbar spine and bilateral knees.  
Should the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claims for benefits since the 
issuance of the most recent SSOC in April 
2007.  An appropriate period of time should 
be allowed for response.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


